MEMORANDUM **
Valentin Lazalde-Murillo appeals the sentence imposed following his guilty plea to illegal reentry after deportation, in vio*547lation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Lazalde-Murillo contends that the district court erred in sentencing him pursuant to 8 U.S.C. § 1326(b)(2) to more than the two-year maximum set forth in § 1326(a) when he did not admit and a jury did not find any prior conviction. He argues that the doctrine of constitutional avoidance requires that Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), be limited to the holding that a prior conviction that increases the maximum penalty need not be alleged in the indictment when the prior conviction, unlike here, is admitted as part of a guilty plea. LazaldeMurillo also contends that intervening Supreme Court decisions have overruled this court’s decisions interpreting AlmendarezTorres to allow sentence increases upon judicial findings of prior convictions.
These contentions are foreclosed. See United States v. Beng-Salazar, 452 F.3d 1088, 1091 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *547courts of this circuit except as provided by 9th Cir. R. 36-3.